IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT




                                            No. 95-60738
                                          Summary Calendar


                                           JIMMY HARRIS,

                                                                                     Plaintiff-Appellant,

                                                 versus

                          JEANENNE PACIFIC; GRAY BURDICK;
                      ANTHONY J. BUCKLEY; THOMAS GENE CLARK;
                        DAVID RATCLIFF; BILLY JOE LANDRUM,

                                                                                 Defendants-Appellees.


                            Appeal from the United States District Court
                              for the Southern District of Mississippi
                                        (2:95-CV-186-PS)


                                             May 21, 1996

Before JOHNSON, WIENER, and STEWART, Circuit Judges.

Per Curiam:*

        Jimmy Harris (“Harris”) appeals the district court’s dismissal of his 42 U.S.C. § 1983
action pursuant to 28 U.S.C. § 1915(d). Harris contends that he was illegally sentenced to life in

prison as a result of the defendants’ conspiracy and that the defendants’ actions violated his rights

under the Fifth, Sixth, and Fourteenth Amendments. Having reviewed the record and Harris’s

brief, we find no error in the district court’s dismissal of his civil rights action on frivolity grounds.

AFFIRMED.




   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.